74 F.2d 1014 (1935)
J. Gilmore FLETCHER, Executor of the ESTATE of Joseph RITER, Deceased, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 7482.
Circuit Court of Appeals, Fifth Circuit.
February 19, 1935.
J. Field Wardlaw, of West Palm Beach, Fla., and George B. Berger, of Pittsburgh, Pa., for petitioner.
Frank J. Wideman, Asst. Atty. Gen., Sewall Key, Sp. Asst. to Atty. Gen., and Robert H. Jackson, Asst. Gen. Counsel, Bureau of Internal Revenue, and Frank T. Horner, Sp. Atty., Bureau of Internal Revenue, both of Washington, D. C., for respondent.
Before BRYAN, HUTCHESON, and WALKER, Circuit Judges.
PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the above entitled and numbered cause be remanded to the United States Board of Tax Appeals, and was submitted to the court.
On consideration whereof, it is now here ordered and adjudged by this court that the above entitled and numbered cause be remanded to the United States Board of Tax Appeals, with instructions to enter an order that the case has been fully settled and compromised, and that there is now no deficiency in federal estate taxes due from the estate of Joseph Riter, deceased; and that the final order of the Board of Tax Appeals may be entered accordingly.
It is further ordered and adjudged that the mandate of this court issue without delay.